IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

EVERETT D. WILLIAMS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3743

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 13, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Matthew R. McLain of McLain Law, P.A., Maitland, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied as untimely. See Fla. R. App. P.

9.141(c)(5)(A).

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.